Citation Nr: 1756558	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative changes status post right ankle fracture.

2. Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1974.

This appeal to the Board of Veteran's Appeals (Board) arose from a January 2012 rating decision in which the RO granted service connection and assigned initial ratings of 10 percent for degenerative changes status post right ankle fracture and degenerative changes of the left ankle, effective September 16, 2011.  In May 2012, the Veteran filed a notice of disagreement (NOD) regarding the assigned initial ratings.  In June 2012, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012. 

In September 2014, the Veteran testified during a video-conference hearing before a Veterans Law Judge; a transcript of that hearing is of record.  The Veterans Law Judge who presided over that hearing has since retired The Veteran declined and asked that his claims be adjudicated.  No additional action is required in this regard.

In a March 2015 decision, the Board denied the Veteran's claims.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted the Joint Motion for Partial Remand (Joint Motion, or JMPR) filed by representatives for both parties, vacating the Board's decision as to the denial of initial ratings in excess of 10 percent for degenerative changes status post right ankle fracture and degenerative changes of the left ankle, and remanding the matters to the Board for further proceedings consistent with the JMPR. 

In April 2016, pursuant to the January 2016 JMPR, the Board remanded the Veteran's claims for further evidentiary development.  After completing the requested development, the agency of original jurisdiction (AOJ) continued to deny the claims (as reflected in an August 2016 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  From September 16, 2011, the Veteran's right ankle disability has been manifested by passive plantar flexion to 40 degrees, dorsiflexion to 0 degrees, pain, stiffness, swelling, pain, and laxity.

3.  Prior to September 20, 2013, the Veteran's left ankle disability was manifested by active plantar flexion to 34 degrees, dorsiflexion to 2 degrees, swelling, stiffness, rightness, and pain that worsened with activity.

4.  From September 20, 2013, to May 16, 2016, the Veteran's left ankle disability was manifested by ankylosis with dorsiflexion between 0 degrees and 10 degrees related to his left foot surgery for pes planus.

5.  From May 16, 2016, the Veteran's left ankle disability was manifested by plantar flexion to 30 degrees, dorsiflexion to 5 degrees, ankylosis in good weight-bearing position, pain on weight-bearing or nonweight-bearing, and sleep disturbance due to pain.  





CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for a rating of 20 percent for, and no higher, for service-connected right ankle disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5271-5003 (2017).

2.  Resolving all doubt in the Veteran's favor, the criteria for a rating of 20 percent, and no higher, for service-connected left ankle disability, prior to September 20, 2013, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5271-5003 (2017).

3.  Resolving all doubt in the Veteran's favor, the criteria for a rating no higher than 30 percent for service-connected left ankle disability, from September 20, 2013, to May 16, 2016, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5270 (2017).

4.  Resolving all doubt in the Veteran's favor, the criteria for a rating no higher than 20 percent for service-connected left ankle disability, from May 16, 2016, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5271-5003 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a September 2011 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After the award of service connection and the Veteran's disagreement with the assigned rating, no additional notice for the downstream, initial rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, the SOC set forth the criteria for higher ratings for right and left ankle disabilities.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records, and VA examination reports and opinions.  Also of record and considered in connection with these claims is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran, his friends and family, and his representative on his behalf.  The Board finds that no further AOJ action on the higher rating claim, prior to appellate consideration, is required.

As noted above, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the September 2014 Board hearing, the claim on appeal was identified.  Information was elicited regarding the nature of the disability, current severity, and treatment.  Although the Veterans Law Judge did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the claim was remanded for further development, as a result of which additional evidence was subsequently added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the Veteran has not raised contentions as to any insufficiency regarding the conduct of the hearing.  Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

As indicated above, in April 2016, the Board remanded the claims on appeal for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to obtain outstanding VA medical records; and schedule the Veteran for a new VA examination.  The AOJ obtained and associated VA Medical Center (VAMC) records in August 2016, and scheduled the Veteran for a VA ankle examination in July 2016.  After the receipt of these additional records the AMC adjudicated the Veteran's claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran has been awarded initial 10 disability ratings for right and left ankle disabilities, effective September 16, 2011, under 38 C.F.R. § 4.71a, DC 5271-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 38 C.F.R. § 4.71, DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such a swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under DC 5271, for limitation of motion of the ankle, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  Id.  The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from zero to 20 degrees.  Normal plantar flexion of the ankle is from zero to 45 degrees.

Words such as "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Use of terminology such as severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  The VA Adjudication Procedures Manual, M21 shows examples of moderate and marked limitation of motion (LOM) of the ankle under DC 5271.  An example of moderate limitation of ankle motion is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion.  An example of marked LOM is less than five degrees dorsiflexion or less than 10 degrees plantar flexion.  M21 II.iv.4.A.3.l.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Board recognizes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claim (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In this case, the Board notes that ankylosis is present.  Therefore, range of motion is irrelevant.  For the period prior to the presence of ankylosis, it does not appear that possible to retrospectively test for the Correia criteria, given the specific measurements that would require.  Furthermore, as the passive motion findings sought under Correia would typically be expected to show greater motion than active range of motion testing such results would generally not help to establish entitlement to a higher rating.  Indeed, a remand to attempt to glen such information would in all likelihood only serve to delay the claim with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991)  Accordingly, a remand in order to comply with Correia is not warranted.

Under DC 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees warrants a 20 percent rating.  If ankylosed in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Further, under DC 5272, ankylosis of the subastragalar or tarsal joint in good weight-bearing position warrants a 10 percent rating, and in poor weight-bearing position warrants a 20 percent rating.  Id.

Private treatment records dated in July 2011 reflect that the Veteran had swelling and pain in his left ankle that started two weeks prior.  He stated that the pain worsened with activity, and left ankle x-rays showed mild degenerative joint disease (DJD).  There was no joint effusion, and range of motion was within normal limits.  In August 2011, records indicate that the Veteran had occasional swelling in the left ankle below the lateral malleolus, and pain with walking and twisting.  On examination, his left ankle had slight swelling directly below the malleolus, full range of motion, and no joint laxity.  Records dated in September 2011 document localized left ankle pain for the past six months, with increased pain with activity after a period of rest.  The Veteran reported that his ankle was very stiff and tight, which made it difficult to start walking.  He described a lot of pain in the inside of his ankle and left side, and the back of the ankle, as well as some aching in the inside of the foot and ankle.  He denied any significant redness or swelling around the joint.  Records dated in October 2011 reflect tightness after resting; and aggravating factors that included standing, walking, stairs, pushing the clutch in his truck, recreational activities, and working.  He had decreased range of motion in the bilateral ankles in passive movement with dorsiflexion at 0 degrees and plantar flexion at 40 degrees, stiffness, pain, normal muscle strength with dorsiflexion, and muscle strength at 4/5 with plantar flexion. 

A December 2011 VA examination report reflects diagnoses of status post right ankle fracture in 1971 and left ankle degenerative changes.  The Veteran reported persistent right ankle pain that fluctuated between three and five out of 10, with pain increasing if he stood for more than 10 minutes or used the stairs; nevertheless, the VA examiner found that there were no flare-ups.  As to range of motion, plantar flexion of the right ankle was to 35 degrees; plantar flexion of the left ankle was to 40 degrees; dorsiflexion of the bilateral ankles was to 20 degrees; abnormal eversion, asymmetrical with contralateral ankle bilaterally; and normal inversion, symmetrical with contralateral ankle.  There was no objective evidence of pain on motion.  He noted that the Veteran did not have ankylosis, but then noted that the Veteran experienced ankylosis in plantar flexion between 30 and 40 degrees bilaterally; in dorsiflexion at more than 10 degrees bilaterally; with abduction, adduction, inversion or eversion deformity bilaterally; and in poor weight-bearing position.  Functional loss included less movement than normal and weakened movement.  Under the strength testing rubric, the VA examiner found that muscle strength was dorsiflexion of 2/5 bilaterally and plantar flexion of 3/5 bilaterally; however, in additional remarks, the VA examiner stated that muscle strength was normal at 5/5 bilaterally in plantar flexion and dorsiflexion.  There was a negative drawer test and talar tilt test.  

An April 2012 statement from the Veteran reflects that his right ankle was stiff and painful most of the time, and that Ibuprofen helped but not completely.  He submitted a magnetic resonance imaging (MRI) report that showed evidence of severe posterior tibia tendinopathy with partial longitudinal splitting and transverse fraying of the tendon involving less than 50 percent of the transverse area of the tendon; diffuse surrounding soft tissue edema; no ligament tear; and moderate degenerative arthropathy of the talonavicular joint.  He explained that the increased pain impacted his life such that standing or walking for 10 to 15 minutes was "usually beyond [his] level of comfort;" that he could not attend his grandson's football games because he could not walk to the field and could not stand on the sidelines; that he did not participate in family outings because they involved too much walking; and that he had difficulty at work with inspecting his truck, loading and unloading it, and climbing in and out of it.

VA treatment records dated in June 2012 reflect surgery of gastrocnemius recession, flexor digitorum longus transfer, and lateral column lengthening for pes planus of the left foot.  

Private treatment records dated in September 2012 reflect normal range of motion of the right ankle; and range of motion in the left ankle of plantar flexion to 34 degrees, dorsiflexion to 2 degrees, inversion to 20 degrees, and eversion to 2 degrees.  Left ankle muscle strength testing with plantar flexion was 5/5 and dorsiflexion was 4/5.  The therapist noted decreased range of motion in the left ankle status post surgery; difficulty with any task or function that required standing, which caused pain, weakness and fatigability; and musculoskeletal dysfunction such as instability, loss of motion, pain, and weakness.

Private treatment records dated in October 2012 indicate left ankle stiffness and soreness when sitting for more than 10 to 15 minutes, but loosening with activity.  The Veteran reported that his ankle was feeling stronger, that he had less trouble walking, and that he was able to stand on it alone to put on his right sock or shoe.  Active range of motion in the left ankle was dorsiflexion to 2 degrees and plantar flexion to 34 degrees, passive range of motion in the left ankle was dorsiflexion to 20 degrees and plantar flexion to 34 degrees, inversion to 20 degrees, and eversion to 2 degrees.  Muscle strength in the right ankle was normal, and 4/5 in the left ankle.  There was very minimal edema, increased discoloration, and some scars with skin adhesion at the lateral incision and medial gastrocnemius in the left ankle.  The therapist noted that the Veteran's knee pain and knee contracture caused some difficulty with his ankle as his foot dynamics were altered due to his knees; therefore there was a lack of stability at the ankle. 

A December 2012 VA examination report reflects DJD of the bilateral ankles with current symptoms of pain in the left ankle, and dull constant flare-ups with weight-bearing in the right ankle.  There was bilateral swelling in the ankles, left more than right.  The Veteran reported pain in both ankles that was worse with weight-bearing, and flared-up after five to 10 minutes to a six or seven out of 10.  Range of motion of the bilateral ankles was plantar flexion to 40 degrees and dorsiflexion to 20 degrees.  There was no objective evidence of pain with movement, additional limitation of motion after repetition, functional impairment, instability, or ankylosis.  Strength testing was normal, and the Veteran used a cane constantly.  X-rays showed bilateral arthritis. 

A September 2013 VA examination report documents degenerative changes in the left ankle, as well as in the right ankle status post right ankle fracture.  The Veteran reported that he experienced bilateral ankle flare-ups every three days or so for no "particular reason."  He stated that his knees and ankles swelled up with driving, and the examiner noted that pain, weakness, fatigability, or incoordination could significantly limit functional ability either during flare-ups or when the joint was used repeatedly over a period of time.  However, the examiner stated that while any limitation of motion could not be estimated, loss of function during flare-ups was described as painful motion.  Range of motion of the right ankle was plantar flexion to 35 degrees and dorsiflexion to 20 degrees, with no pain on motion.  Range of motion of the left ankle was plantar flexion to 30 degrees and dorsiflexion to 5 degrees, with no pain on motion.  There was no additional limitation of motion with repetition.  Functional loss resulted in less movement than normal bilaterally; pain on movement bilaterally; disturbance of locomotion bilaterally; and interference with sitting, standing, and weight-bearing bilaterally.  Muscle strength testing was normal in the right ankle, and active movement against some resistance in the left ankle.  The anterior drawer test was negative, but the Veteran had a positive talar tilt test (inversion/eversion stress) with laxity in the right ankle.  The examiner found that there was ankylosis in the left ankle with dorsiflexion between 0 degrees and 10 degrees.  The examiner noted that the Veteran had a left foot gastrocnemius recession, lateral lengthening, and flexor digitorum longus transfer to navicular in June 2012, with residuals of loss of flexion of toes four and five on the left foot.  X-rays in December 2012 showed bilateral arthritis.

A January 2014 report of general information reflects that VA called the September 2013 VA examiner to clarify whether his ankylosis of the left ankle was related to his service-connected degenerative changes of the left ankle, or to his left gastrocnemius recession, lateral lengthening, and flexor digitorium longus transfer to navicular bone.  The examiner opined that the Veteran's ankylosis was related to the June 2012 foot surgery.  He also opined that the Veteran's reduced range of motion in the left ankle was due to both his service-connected degenerative changes of the left ankle, and his June 2012 foot surgery.  

The Board notes that the Veteran is currently service-connected for left foot pes planus, effective June 25, 2012, the date of the left foot surgery.

Private treatment records in March 2015 document slightly limited range of motion of both ankles, but noted that these ranges were within functioning range.  The Veteran had gait deviations.  Active range of motion of the right ankle had dorsiflexion to 13 degrees and plantar flexion to 30 degrees, passive range of motion had dorsiflexion to 20 degrees and plantar flexion to 32 degrees, inversion was to 30 degrees, and eversion was to 15 degrees.  Active range of motion of the left ankle had dorsiflexion to 12 degrees and plantar flexion to 30 degrees, passive range of motion had dorsiflexion to 18 degrees and plantar flexion to 32 degrees, inversion was to 22 degrees, and eversion was to 10 degrees.  

A May 2016 VA examination report documents that the Veteran only got about four hours of sleep per night, which was often interrupted by joint pains from his shoulders, back, hips, knees, ankles, and feet.  The Veteran reported that pain increased with movement, and that he felt better when he was in his recliner or able to stretch out.  He stated that he could not stand for more than 10 minutes or walk much more than a block, and that if he stood for too long his right ankle started to hurt both medially and laterally.  The Veteran reported that the left ankle hurt in the area of the previous midfoot surgery, medially and laterally.  He also reported that he did not use any assistive devices if he was in the house or out in his yard, but that he used a cane if he was going to walk farther than that.  He stated that in the last month his left ankle "gave out" twice.  He explained that he had good flexion at the ankle and that he was able to move the left foot up and down well, but that he had trouble with turning the foot out or in.  As such, if he was on an uneven surface, he could experience intense pain in the lateral aspect of the left foot at the site of his surgery.  Lastly, the Veteran stated that he occasionally had a sharp pain in his left ankle that lasted for approximately 30 seconds.  However, the examiner noted that when asked where in the ankle the pain occurred, the Veteran indicated the site of the foot surgery.

During the examination, the examiner noted no flare-ups or functional loss of the joint or extremity being evaluated regardless of repetitive use.  Range of motion of the right ankle involved dorsiflexion to 10 degrees and plantar flexion to 35 degrees, with no pain on motion.  Range of motion of the left ankle involved dorsiflexion to 5 degrees and plantar flexion to 40 degrees, with no pain on motion.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no crepitus.  There was no additional limitation of motion with repetition.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted that the Veteran volitionally did not actively move the right ankle joint through its fullest range of motion, and that he limited the range of motion of the left ankle in response to pain at the lateral and medial midfoot surgery sites, which he stated to be ankle joint pain.  Upon examining both ankle joints through active and passive range of motion, the VA examiner found that it was evident that both ankle joints exhibited a full range of motion and that ankylosis was clearly not present in either ankle joints.  There was no instability or dislocation suspected bilaterally, and the Veteran occasionally used a cane.  The VA examiner also found that there was no arthritis, explaining that the right ankle films from 2011 revealed "tiny degenerative changes at the tips of the medial and lateral malleoli" and the remainder of the ankle joint was unremarkable, compared with x-rays from 2016 that showed no degenerative changes within the right ankle joint.  The examiner also noted that the left ankle joint did not show any substantive degenerative joint changes in 2011 and again in 2016.  

The examiner also noted that both of the ankles had normal appearance, with no swelling, heat, erythema, discoloration, or deformity.  On passive range of motion, the Veteran initially exerted some active resistance to the excursion movements, but with repetition and distraction, it was apparent that passive range of motion was full bilaterally and without objective evidence of pain in either ankle joint.  The decreased left dorsiflexion with active range of motion while lying flat was impaired by the residuals of the midfoot surgery for correction of his acquired pes planus and fraying of the posterior tibialis tendon.  The Veteran was able to walk a few steps on the balls of his feet and was able to dorsiflex both ankles equally when he was asked to balance and stand just on his heels.  He was using a cane, and his gait was halting and steps foreshortened while in the clinic, but his gait did not appear antalgic, there was no obvious limping, and the lower limbs appeared to be very similar in length.  The examiner also stated that, after the conclusion of the examination and x-ray imaging, he had a chance encounter with the Veteran in the hallway.  The examiner noted that at that time, the Veteran still used the cane, but his gait was faster, and his strides were longer and confident.

In a May 2016 VA opinion, the VA examiner found that there was no additional limitation of either ankle due to weakened movement, excess fatigability, in-coordination, flare-ups, or pain.  The examiner noted that the Veteran's complaints of pain originated from his left midfoot surgery, and that he continuously referred to his left foot pain as ankle pain.  As such, the examiner found that there was no symptomatology associated with the left ankle joint, to include weakness or stiffness, as the pain was at the lateral midfoot at the site of the osteotomy.  Specifically, the Veteran stated that he had stiffness with inversion and eversion of the forefoot, which was directly related to his midfoot surgery.  In addition, the Veteran's statements of limited function and limited range of motion were also "actually attributable to the midfoot conditions and/or when his thigh and lower legs fatigue and flare in pain when he walked too long; his ankles were not the cause of the limited function, weakness and limited range of motion based on his description of what actually happened when he reached his limit."

In July 2016, the Veteran submitted a statement from his chiropractor A.D., a certified chiropractic sports practitioner.  She noted that it appeared that the May 2016 VA examiner was "hung up on language of what was ankle and what was not ankle," and explained that the ankle was "made up of two or three joints depending on the source:  the talocrural ("true ankle joint"), the sub-talar, and occasionally the tibiofibular joint."  The talocrural joint was responsible for dorsiflexion and plantar flexion, while the "ankle (combination of the three)" was responsible for dorsiflexion, plantar flexion, inversion, and eversion.  She noted that the Veteran had a fusion of the sub-talar joint to correct his acquired left foot pes planus, and that the May 2016 VA examiner called "into question ankylosis of [the Veteran's] ankle."  However, she stated that a "fusion would most certainly ankylose the joint in question."  A.D. also noted "multiple discrepancies" within the May 2016 VA examination, notably that the Veteran did not have "flare ups of the ankle or functional losses," yet he described in the history section that the Veteran needed to "utilize a cane, struggled with uneven surfaces, felt weak, was unable to stand for more than 10 minutes, was waking up in the middle of the night due to joint pain, was unable to do inversion/eversion, and had a recent instance within the history where the ankle pain was so intense it caused him to fall."  She also noted that the May 2016 VA examiner found that the Veteran had full range of motion in his ankles, but she explained that it was "physiologically impossible to maintain normal [range of motion] in the planes of inversion/eversion when the patient has a sub-talar joint fusion," and that "the sub-talar joint was actually a part of the hind-foot, and only thought to only contribute 10 percent to dorsiflexion of the ankle, as its main motions were inversion and eversion.  

A July 2016 Disability Benefits Questionnaire (DBQ) by A.D. reflects diagnoses of bilateral tendonitis, bilateral osteoarthritis, and ankylosis of the subtalar or tarsal joint of the left ankle.  The Veteran reported flare-ups with periods where his ankle/foot pain became so intense it "gave out" and he was unable to ambulate.  Functional loss included the need to use a cane occasionally, struggle with uneven surfaces, feeling weak, inability to stand longer than 10 to15 minutes, waking up in the middle of the night due to joint pain, inability to do inversion/eversion, and falls due to pain.  Range of motion of the right ankle was plantar flexion to 25 degrees and dorsiflexion to 10 degrees.  Range of motion of the left ankle was plantar flexion to 30 degrees and dorsiflexion to 5 degrees.  A.D. also stated that it was expected for there to be some inversion/eversion loss on the left foot due to sub-talar fusion, and that it was thought that up to 10 percent of dorsiflexion came from the sub-talar joint.  There was no additional limitation of motion after repetition.  Pain on movement in active, passive, and/or repetitive use testing contributed to functional loss.  There was pain on weight-bearing or nonweight-bearing that did not does contribute to additionally limitation of motion.  There was localized tenderness or pain on palpation, and pain through the entire ankle mortise and subtalar joint bilaterally.  Functional impairment included less movement than normal bilaterally, weakened movement in the left ankle, excess fatigability bilaterally, incoordination bilaterally, pain on movement bilaterally, deformity in the right ankle, instability of station bilaterally, disturbance of locomotion bilaterally, and interference with standing bilaterally.  These could significantly limit functional ability but an estimated range of motion was not feasible because it was impossible to predict as the Veteran was not fatigued nor on his feet a lot.  Muscle strength was normal and there was no muscle atrophy.  While the Veteran had a normal neurological examination, A.D. noted he was unable to heel/toe walk for more than a step, unable to balance on one foot without support, and that with support he was unable to do so for longer than 3 seconds.  She noted ankylosis of the left ankle in good weight-bearing position due to the Veteran's sub-talar fusion, which appeared to be well-healed and in normal alignment for this surgical procedure.  There was no ankle instability or dislocation suspected, and no current signs or symptoms of shin splits.  The Veteran used a cane occasionally, and there was documented arthritis bilaterally.  There were no signs of malingering during the examination and pain was consistent with the diagnoses.  

Based on the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that a rating of 20 for degenerative changes of the right ankle is warranted from September 16, 2011.  Further, the Board finds that a rating of 20 percent is warranted for degenerative changes of the left ankle from September 16, 2011, to September 20, 2013; a rating of 30 percent is warranted from September 20, 2013, to May 16, 2016; and a rating of 20 percent is warranted from May 16, 2016.

With regard to the right ankle, from September 16, 2011, the evidence shows that the Veteran had passive dorsiflexion to 0 degrees and plantar flexion to 40 degrees in October 2011, with stiffness, pain, normal muscle strength with dorsiflexion, and muscle strength at 4/5 with plantar flexion.  In addition, while the Veteran's right ankle range of motion appeared to improve, with, at worse, dorsiflexion to 10 degrees in March 2015, and plantar flexion to 25 degrees in July 2016, the Veteran reported that he had increased pain when he stood for longer than 10 minutes, stiffness, and swelling of the joint.  Further, the September 2013 VA examiner also noted that there was right ankle laxity.  Thus, the Board finds that these symptoms more closely approximate marked severity, thus warranting a rating of 20 percent under DC 5271 from September 16, 2011.  

Concerning the left ankle, prior to September 20, 2013, the Veteran experienced swelling and pain that worsened with activity, as well as stiffness and tightness.  In October 2011, the Veteran had decreased range of motion in the left ankle in passive movement of dorsiflexion to 0 degrees and plantar flexion to 40 degrees, with stiffness, pain, normal muscle strength with dorsiflexion, and muscle strength at 4/5 with plantar flexion.  In addition, in September and October 2012, the Veteran's range of motion in the left ankle was, at its worst, plantar flexion to 34 degrees, dorsiflexion to 2 degrees, inversion to 20 degrees, and eversion to 2 degrees.  The Board finds that these symptoms more closely approximate marked severity, thus warranting a rating of 20 percent under DC 5271 prior to September 20, 2013.  

From September 20, 2013, to May 16, 2016, the evidence shows that the Veteran had range of motion of the left ankle of plantar flexion to 30 degrees and dorsiflexion to 5 degrees, and experienced ankylosis of the left ankle with dorsiflexion between 0 degrees and 10 degrees related to his left foot surgery for acquired pes planus.  The Board notes that there have been several opinions on whether the Veteran's service-connected left foot pes planus surgery is related to his left ankle disability.  Notably, the May 2016 VA examiner found that the Veteran's symptoms stemmed from his left foot surgery, which was not connected to his left ankle disability, but the Veteran's private chiropractor noted that left foot surgery required sub-talar joint fusion, which was a joint that, while not the "true ankle joint," was nevertheless part of the "ankle."  As such, A.D. stated that the Veteran's left foot problems directly affected his left ankle and caused numerous problems, including limited range of motion, localized tenderness, and increased pain with activity.  In addition, she found that the Veteran experienced ankylosis of the left ankle in good weight-bearing condition as a result of the sub-talar fusion.  The Board finds the May 2016 VA examiner and A.D.'s opinion to be of equal probative weight, and will therefore afford the Veteran the benefit of the doubt on this point.  Therefore, the Veteran's ankylosis of the left ankle with dorsiflexion between 0 degrees and 10 degrees warrants a rating of 30 percent under DC 5270 from September 20, 2013, to May 16, 2016.  

From May 16, 2016, the evidence shows that the Veteran's range of motion was, at worst, dorsiflexion to 5 degrees and plantar flexion to 30 degrees.  The Veteran experienced functional loss such as requiring a cane occasionally, struggling with uneven surfaces, feeling weak, inability to stand longer than 10 to15 minutes, waking up in the middle of the night due to joint pain, inability to do inversion/eversion, and falls due to pain.  There was pain on weight-bearing or nonweight-bearing that did not contribute to additional limitation of motion.  There was localized tenderness or pain on palpation, pain through entire ankle mortise and subtalar joint bilaterally.  Thus, the Board finds that these symptoms more closely approximate marked severity, thus warranting a rating of 20 percent under DC 5271 from May 16, 2016.  The Board notes that in July 2016 the Veteran had ankylosis of the left ankle in good weight-bearing position due to his sub-talar fusion of the left foot.  However, under DC 5272, ankylosis of in good weight-bearing position would result in a rating of only 10 percent.  (A separate 10 percent rating does not apply as this would constitute pyramiding; the limitation of motion accounted for in the rating under Diagnostic Code 5271 would be duplicative of the symptoms of non-motion caused by ankylosis under Diagnostic Code 5272.)

The Board acknowledges that the December 2011 VA examiner noted that there was ankylosis in plantar flexion between 30 and 40 degrees bilaterally; in dorsiflexion at more than 10 degrees bilaterally; with abduction, adduction, inversion or eversion deformity bilaterally; and in poor weight-bearing position.  However, given the inconsistencies within the December 2011 VA examination-notably the examiner finding no ankylosis but then indicating by checked box that the Veteran experienced the above-mentioned conditions, as well as the inconsistent history and muscle strength testing-the Board finds the December 2011 VA examination to be inadequate in rating the severity of the Veteran's right and left ankle disabilities.  

In reaching the above determinations, the Board has appropriately considered the extent of functional loss due to pain, consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, as well as the principles espoused in DeLuca and Mitchell, supra.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the appeal has the Veteran's right and left ankle disabilities been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's right and left ankle disabilities at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the disabilities, to include limited range of motion, functional loss, pain, and ankylosis.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right and left ankle disabilities.  Notably, there is no evidence or argument that the applicable schedular criteria and ratting considerations are inadequate to rate the disability under consideration.  As such, the applicable provisions of the rating schedule are adequate to evaluate his disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization. 

Resolving all doubt in the Veteran's favor, the Board finds that an initial rating for right ankle degenerative changes status post ankle fracture of no higher than 20 percent is warranted from September 16, 2011.  Further, the Board finds that a rating no higher than 20 percent is warranted for degenerative changes of the left ankle from September 16, 2011, to September 20, 2013; a rating no higher than 30 percent is warranted from September 20, 2013, to May 16, 2016; and a rating no higher than 20 percent is warranted from May 16, 2016.  As the assignment of an increased evaluation, and then its reduction, is a retroactive action, and not a prospective one, the provisions regarding reduction are not applicable.  Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet. App. 202 (2008), aff'd sub nom Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009).

	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating for right ankle degenerative changes status post ankle fracture of 20 percent from September 16, 2011, is granted. 

An initial rating for degenerative changes of the left ankle of 20 percent is granted from September 16, 2011, to September 20, 2013; a rating of 30 percent is granted from September 20, 2013, to May 16, 2016; and a rating of 20 percent is granted from May 16, 2016




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


